Citation Nr: 1637149	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As was discussed with the Veteran during his July 2016 hearing before the undersigned, the results of a private hearing test conducted in August 2009 appear to show a bilateral hearing loss disability for VA's purposes.  The results of an April 2011 VA examination fails to show a bilateral hearing loss disability.  

Given this conflicting evidence of record, the Board finds that an additional examination of the Veteran's bilateral hearing loss is warranted to determine whether the Veteran indeed experiences from a hearing loss disability, and if so, whether such hearing loss is related to his service. 

Additionally, during his hearing, the Veteran referred to a 2008 private audiogram that is not currently of record.  The Veteran should be afforded the opportunity to provide this and any other pertinent medical evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  

If the examiner determines that the Veteran has a hearing loss disability in either ear for VA's purposes, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to service, to include the Veteran's in-service noise exposure.   Why or why not? 

For the purpose of rendering this opinion, the examiner should assume that the Veteran was exposed to loud noise in service, such as playing the trumpet in the Army band.  The examiner should also consider the Veteran's own statements that he has experienced the symptoms of hearing loss since service.   

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




